DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The speciation contains a plurality of references not listed in the IDS submitted on 5/15/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-5, 7 and 10-12is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margaria (U.S. Patent No. 5,160,687).
Margaria discloses a lid (Fig. 1) for a container for storing a smokeless tobacco product, the lid comprising: a laterally-extending wall (1) having opposing first and second surfaces and defining a periphery, the wall having a central axis extending perpendicularly to the first and second surfaces; a sidewall (2) extending from the second surface about the periphery of the wall, with the wall and the sidewall being formed of a polymeric material (col. 3, lines 11-14); and a metallic cladding (13) engaged with the wall so as to extend laterally across the first surface (Fig. 2), wherein the sidewall includes a groove recessed in an exterior surface thereof (recessed area at 10 is a groove in the sidewall), wherein the groove is configured to receive a peripheral edge of the cladding (Fig. 3a), wherein the peripheral edge of the cladding is angled to reside in the groove, wherein the groove is recessed radially inward toward the central axis of the wall from the exterior surface of the sidewall by a distance greater than or about equal to a thickness of the cladding (Fig. 2), wherein the cladding comprises a metallic sheet (15), wherein the metallic sheet comprises a raised ridge adjacent to a periphery thereof (Fig. 2), wherein the sidewall extends substantially parallel to the central axis of the laterally-extending wall (Fig. 2), further comprising a rib structure projecting from the second surface of the laterally extending wall, the rib structure comprising a plurality of rib segments (4, a segment does not have to be a separate structure) arranged in spaced relation proximate the periphery of the wall (spaced from .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margaria in view of Paciorek (U.S. Patent No. 4,650,082).
Margaria teaches wherein the cladding includes indicia (16a) but fails to teach wherein the sheet is embossed.
Paciorek teaches that it is known in the art to emboss sheets (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the sheet with an embossment since such a modification would be a providing a known structure with indicia in a known manner.

Claims 8, 9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margaria in view of Rossi-Mossuti (U.S. Patent No. 4,756,437).
Regarding claims 8 and 9, Margaria fails to teach wherein the metallic sheet has a thickness between about 0.1 mm and about 0.5 mm and the raised ridge is self-supporting.
Rossi-Mossuti teaches that it is known in the art to manufacture a metallic sheet with a thickness between 0.1 mm and 0.5 mm (col. 5, lines 5-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the metallic sheet with a great thickness, as taught by Rossi-Mossuti, such that it was self-supporting, in order to increase the strength of the sheet and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 13-16, Margaria fails to teach wherein cladding is attached to the lid by a heat actuated adhesive.
Rossi-Mossuti teaches that it is known in the art to connect a cladding to a lid by an adhesive layer (6Z) that is heat actuated (col. 5, lines 15-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with an adhesive layer, since such a modification would be the use of a known technique to attach components together. Note that the pre-applying and magnetic field limitations are being treated as product by process limitations.

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. Claims must be given their broadest reasonable interpretation. The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims would have to be further amended to more clearly recite the structure of the invention in order to read over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733